COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


JOHN HENRY THORNBURG, JR.
                                                MEMORANDUM OPINION *
v.   Record No. 2056-96-3                           PER CURIAM
                                                 FEBRUARY 18, 1997
CHERYL ANN BUCKLES THORNBURG


           FROM THE CIRCUIT COURT OF THE CITY OF BRISTOL
                  Charles B. Flannagan, II, Judge

           (Ralph M. Dillow, Jr.; Dillow and Esposito,
           on brief), for appellant.
           (Nancyjean Bradford; Bradford & Poe, on
           brief), for appellee.



     John Henry Thornburg, Jr. appeals the decision of the

circuit court granting a divorce on the ground of a one-year

separation.    Husband contends the court erred in not granting the

divorce on the ground of desertion and in awarding permanent

spousal support to wife.    Upon reviewing the record and briefs of

the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

 Rule 5A:27.

                                 I.

     The trial court did not err in granting a divorce on the

ground of a one-year separation.      The evidence proved facts

sufficient to grant a divorce on that ground.      Furthermore, the

trial court did not find that wife deserted the marriage.      Even
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
assuming that the evidence was sufficient to prove desertion by

wife, a trial court is "not compelled 'to give precedence to one

proven ground of divorce over another.'"    Williams v. Williams,

14 Va. App. 217, 220, 415 S.E.2d 252, 253 (1992) (citation

omitted).    "It is well established that 'where dual or multiple

grounds for divorce exist, the trial judge can use his sound

discretion to select the grounds upon which he will grant the

divorce.'"    Id. (citation omitted).
                                 II.

     The only ground that statutorily bars a spouse's right to

support is adultery.   Code § 20-107.1.   Therefore, husband's

contention that wife's alleged desertion bars an award of spousal

support is without merit.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                         Affirmed.




                                  2